Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 1 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 2 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 3 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 4 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 5 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 6 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 7 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 8 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 9 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 10 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 11 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 12 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 13 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 14 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 15 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 16 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 17 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 18 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 19 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 20 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 21 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 22 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 23 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 24 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 25 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 26 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 27 of 28
Case 20-01022 Doc 12-1 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 1 - (A) the
   Marital Settlement Agreement dated July 7 2003 and (B) Judg Page 28 of 28
